 


110 HR 6710 IH: Oil for Iraq Liberation Act of 2008
U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 6710 
IN THE HOUSE OF REPRESENTATIVES 
 
July 31, 2008 
Mr. Kucinich (for himself, Mr. Conyers, Mr. Farr, Mr. Filner, Mr. Grijalva, Ms. Lee, and Ms. Woolsey) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To prohibit certain activities relating to the petroleum resources of Iraq, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Oil for Iraq Liberation Act of 2008. 
2.FindingsCongress finds the following:
(1)Every Middle Eastern country that possesses significant petroleum resources has long held those resources as national assets. 
(2)Several developments indicate that the historical precedent of a nationalized Iraqi oil sector could be undercut by United States interests. The Bush Administration has aggressively pressured the Iraqi government to privatize its oil resources and a United States oil company has secured an oil contract with the Kurdistan Regional Government and a former Administration official is reported to be seeking an oil contract with the Kurdistan Regional Government. 
(3)President George W. Bush released a list of benchmarks in August 2006 by which to judge success in Iraq. These benchmarks included the passage of a hydrocarbon act. The Administration has characterized the bill as a national revenue sharing plan. 
(4)Hunt Oil Company, headquartered in Dallas, Texas, has signed a production sharing agreement for petroleum exploration, signaling that the war with Iraq has made access to Iraqi oil a reality for United States oil companies. 
(5)The CEO of the Hunt Oil Company is a major campaign contributor for President Bush, including a $35 million contribution to the Bush Presidential Library. He has twice been appointed to a seat on the President’s Foreign Intelligence Advisory Board. At the invitation of the then Halliburton CEO, Richard Cheney, he served on the Halliburton Board of Directors.
(6)The Hunt Oil deal is now part of an internal investigation by the Department of State. 
(7)News reports indicate that former Assistant Secretary of Defense, Richard Perle, has been pursuing oil-drilling contracts with Iraq’s Kurdistan Regional Government. Mr. Perle served as chairman of the Defense Policy Advisory Committee during the run up to the war in Iraq. He was an influential advisor to the Department of Defense between 2001 and 2003 and is credited with being an early advocate of invading Iraq and as an Iraq war architect. Mr. Perle resigned from his chairmanship on March 28, 2003, just after the United States invasion of Iraq, amid controversy that there existed the potential for his business interests to profit from the war in Iraq.
(8)The Department of State recently led a team of United States advisers who helped the Iraq Oil Ministry negotiate technical service contracts to help with oil production. A lobbyist representing efforts oil-friendly policies has called these contracts a chance to get a foot in the door with regards to future Iraqi [oil] production.
(9)The Hunt Oil deal, the reported actions by Richard Perle and speculation by United States oil interests undercuts the stated United States policy of revenue sharing. 
(10)Certain Iraqis and analysts have concluded that the hydrocarbon act is in fact a privatization scheme to ensure control of Iraq oil by foreign oil companies.
(11)Certain Iraqis and analysts have concluded that the hydrocarbon act is in fact a privatization scheme to ensure control of Iraq oil by foreign oil companies. 
3.Prohibitions on certain activities relating to the petroleum resources of Iraq
(a)In generalThe following shall be unlawful:
(1)The entry into or the performance by a United States person, or the approval by a United States person of the entry into or the performance by an entity owned, controlled, or operated by such United States person, of—
(A)a contract that includes overall supervision or management responsibility for the development of petroleum resources located in Iraq; or
(B)a guaranty of anther person’s performance under such a contract.
(2)The entry into or the performance by a United States person, or the approval by a United States person of the entry into or the performance by an entity owned, controlled, or operated by such United States person, of—
(A)a contract for the financing of the development of petroleum resources located in Iraq; or
(B)a guaranty of another person’s performance under such a contract. 
(3)Any investment by a United States person in the petroleum resources located in Iraq.
(4)Any transaction by any United States person that evades, avoids, or violates, has the purpose of evading, avoiding, or violating, or attempts to evade, avoid, or violate, any of the prohibitions described in paragraphs (1), (2), and (3).
(b)PenaltiesA violation of subsection (a) shall be punishable by not more than ten years imprisonment and a fine of not more than $1,100,000.
(c)Effective dateThis Act shall take effect on the date of the enactment of this Act and shall apply with respect to activities prohibited under subsection (a) that were entered into on or after March 20, 2003, except that if a United States person, not later than the date that is 30 days after the date of the enactment of this Act, verifiably terminates such activities, such person shall not be subject to the penalties specified in subsection (b).
(d)DefinitionsIn this Act:
(1)EntityThe term entity means a partnership, association, trust, joint venture, corporation, or other organization organized under the laws of the United States.
(2)InvestmentThe term investment means any of the following activities if any of such activities is undertaken pursuant to an agreement, or pursuant to the exercise of rights under such an agreement, that is entered into with the Government of Iraq or a nongovernmental entity in Iraq:
(A)The entry into a contract that includes responsibility for the development of petroleum resources located in Iraq or the entry into a contract providing for the general supervision and guarantee of another person’s performance of such a contract.
(B)The purchase of a share of ownership, including an equity interest, in the development described in subparagraph (A).
(C)The entry into a contract providing for the participation in royalties, earnings, or profits in such development. The term investment does not include the entry into or the performance or financing of a contract to sell or purchase goods, services, or technology.
(3)IraqThe term Iraq means the land territory claimed by Iraq and any other area over which Iraq claims sovereignty, sovereign rights or jurisdiction, including the territorial sea, exclusive economic zone, and continental shelf claimed by Iraq.
(4)PersonThe term person means an individual or an entity.
(5)Petroleum resourcesThe term petroleum resources means any petroleum, petroleum products, or natural gas originating in Iraq, including any Iraqi-origin oil inventories, wherever located.
(6)United States personThe term United States person means any United States citizen, permanent resident alien, entity organized under the laws of the United States (including foreign branches), or any person in the United States. 
 
